EXHIBIT AMENDED AND RESTATED ARTICLES OF INCORPORATION OF MERIX CORPORATION The undersigned duly authorized officer of Merix Corporation, an Oregon corporation, hereby certifies the following: 1. The name of the corporation is Merix Corporation (the“Corporation”). 2. Pursuant to the Oregon Business Corporation Act (the“OBCA”), this Amended and Restated Articles of Incorporation restates and integrates and further amends the provisions of the Articles of Incorporation of the Corporation, as amended. 3. This Amended and Restated Articles of Incorporation, as amended and restated hereby, shall, upon its filing with the Secretary of State of the State of Oregon, read in its entirety as follows: ARTICLE I The name of the corporation is Merix Corporation and its duration shall be perpetual. ARTICLE II The purpose for which the Corporation is organized is to engage in any and all lawful acts and activity for which corporations may be organized under the OBCA. ARTICLE III The total number of shares of stock that the Corporation shall have authority to issue is 1,000 shares of common stock, par value $0.01 per share. ARTICLE IV The initial registered office of the
